  Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 1 of 10 PageID #:18017




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                 Plaintiff,                                 Case No. 1:18-cv-5587

            v.

EQUITYBUILD, INC., EQUITYBUILD                              Hon. John Z. Lee
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,

                 Defendants.

                    MORTGAGEES’ MOTION FOR RECONSIDERATION

        Certain mortgagees (collectively, “Mortgagees,” and each individually a “Mortgagee”)1

submit this Motion (“Motion”) pursuant to the Federal Rules of Civil Procedure and respectfully

provide facts and laws that the Court may not have been aware of when making its minute ruling

regarding procedures for the Receiver to allege claims for fraudulent transfers by which the

Receiver seeks to avoid a party’s secured lien and mortgage. Minute Order (“Order”) [Dkt. 801].

As such, the Mortgagees seek the Court’s reconsideration of this Minute Order. In support of the

Motion, the Mortgagees state as follows:




        1
           The Mortgagees seeking reconsideration are: (1) Citibank N.A., as Trustee for the Registered Holders of
Wells Fargo Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-
SB48; (2) U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase Commercial
Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-SB30; (3) U.S. Bank
National Association, as Trustee for the Registered Holders of J.P. Morgan Chase Commercial Mortgage Securities
Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-SB41; (4) U.S. Bank National Association, as
Trustee for the Registered Holders of J.P. Morgan Chase Commercial Mortgage Securities Corp., Multifamily
Mortgage Pass-Through Certificates, Series 2018-SB50; (5) Wilmington Trust, National Association, as Trustee for
the Registered Holders of Wells Fargo Commercial Mortgage Trust 2014-LC16, Commercial Mortgage Pass-Through
Certificates, Series 2014-LC16; (6) Sabal TL1, LLC; (7) Federal Home Loan Mortgage Corporation (“Freddie Mac”);
(8) UBS AG (“UBS”); and (9) Federal National Mortgage Association (“Fannie Mae”).


                                                        1
  Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 2 of 10 PageID #:18018




                                 SUMMARY OF RELIEF REQUESTED

         The Mortgagees respectfully request this Court reconsider its Order and September 23

ruling in which it allows the Receiver to challenge the Mortgagees’ liens in a manner that does not

comply with: (a) Illinois’ statutory Uniform Fraudulent Transfer Act 740 ILCS 160/1 et seq.; (b)

the Federal Rules of Civil Procedure (“FRCP”), including Rules 8, 9, 11, 12, and 66; and (3) the

heightened pleadings standards required for fraud as required by the United States Supreme Court

in the seminal Twombly and Iqbal cases. Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft

v. Iqbal, 556 U.S. 662 (2009).

                                                BACKGROUND

         The Receiver filed his Motion for Approval of Process for Resolution of Disputed Claims

[Dkt. 638] (“Claims Motion”), in which he set forth the proposed process for resolving disputed

claims against estate property.2 The Receiver’s proposed process suggests that the Receiver may

also seek to avoid Mortgagees’ liens as fraudulent. Claims for the avoidance of liens as a result of

fraudulent transfers must be brought under the Illinois Uniform Fraudulent Transfer Act.

         The Mortgagees filed their Response to the Claims Motion [Dkt. 708] (“Objections”)

raising numerous objections to the proposed claim process.3 The Mortgagees also filed Alternative

Procedures [Dkt. 744] (“Alternative Procedures”) setting forth an alternative process for resolving


          2
            The Receiver proposed using summary proceedings based on the following process: (1) The Receiver files
a framing report identifying the properties and claimants for the tranche of properties at issue and the Court enters an
order beginning the summary proceedings; (2) The claimants conduct expedited and truncated oral and written
discovery; (3) After close of discovery, each claimant and SEC file position papers setting forth the factual basis for
their claims and opposition to other claims; (4) The Receiver files his own “submission”; (5) Each party can then
respond to any other party’s position paper and the Receiver’s submission; (6) The Court holds a hearing and issues a
ruling on claim priority. Claims Motion, pp. 13-18.
          3
            Among other issues, the Mortgagees objected to the timing and methodology of the Receiver’s
“submission.” Specifically, the timing of the submission allows the Receiver to wait until close of discovery and after
the parties submit their position papers to reveal what claims, if any, he has against the Mortgagees. These claims
potentially include fraudulent transfers. Claims Motion, ¶21, see also, Dkt 477, pp. 7-8; Dkt 806, pp. 3, 7-8. The
Mortgagees objected to this entire process because it also violates their due process rights. See Objections, pp. 7-10.



                                                           2
     Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 3 of 10 PageID #:18019




disputed claims against estate property.4 The Mortgagees’ Objections and Alternative Procedures

are incorporated herein by reference.

                                            The Court’s Ruling

         On September 23, 2020, the Court ruled on the timing and format of the Receiver’s

submission. The Court ruled that the Receiver’s submission (i.e., disclosure) (the “Disclosure”)

shall be submitted fourteen days after close of discovery. Id. at 25:11-18. Seven days after receipt

of the Receiver’s Disclosure, any lienholder may request leave of court to conduct discovery on

the theories advanced by the Receiver. Id. at 25:19-25; see also Order. The Disclosure will be

submitted “before any sort of briefs are filed with regard to the liens related to that particular

property” (Transcript, 26:9-11) and “before [the Receiver] submits his opening brief.” (Transcript,

25:17-18.)

         The Disclosure “will consist of identifying the lien that the receiver will seek to nullify or

void and the factual basis for that claim.” Transcript, 27:17-19. In providing additional guidance

as to the format of the Disclosure, the Court stated “the receiver is going to have to be responding

to an interrogatory” and “one way to think about is as though the parties in the case sent the receiver

an interrogatory saying, ‘Are you going to seek to nullify a lien with regard to the property at issue;

and, if the answer is ‘Yes,’ set forth the factual basis for such a theory.” Transcript, 27-28: 25, 1-

5.

         The Court also ruled that the Disclosure does not have to comply with Rule 9 and that the

Receiver is not required to file a complaint that complies with Rule 9. Id. at 32:11-15. The

lienholders whose liens are challenged in a Disclosure are not permitted to file a dispositive motion


         4
          The Mortgagees’ Alternative Procedures proposes a modified claim process that provides proper due
process. Specifically, the Mortgagees propose that each tranche is handled in a separate declaratory action. The
Mortgagees also propose that the Federal Rules of Civil Procedure apply to all disputes and that the Receiver’s
submission must comply with the Federal Rules of Civil Procedure, including Rules 8, 9 and 11, and 66.


                                                       3
      Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 4 of 10 PageID #:18020




  in response to the Disclosure. Id. at 28: 6-12. Rather, the lienholder will have to wait until “the

     end.” Id.

                                          LEGAL STANDARD

            A court may reconsider an interlocutory order at any time and for any reason. Fed. R. Civ.

  P. 54(b). A court has inherent authority under Rule 54(b) to reconsider interlocutory orders “at

  any time before entering a final judgment.” Wiegel v. Stork Craft Mfg., Inc., 891 F. Supp. 2d 941,

  944 (N.D. Ill. 2012).

            A motion for reconsideration serves a valuable function where the Court “has patently

  misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

  by the parties, or has made an error of not reasoning but of apprehension.” Bank of Waunakee v.

     Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (quotation omitted).

                                              ARGUMENT

I.          The Disclosure Does Not Satisfy the Requirements for Pleading a Fraudulent
            Transfer under Illinois Law.

            This Court should reconsider its Order and its decisions related to the Receiver’s Disclosure

     and the Receiver’s allegations of state law-governed fraudulent transfers. First, the process does

     not comply with the requirements of pleading fraudulent transfers under the Illinois Uniform

     Fraudulent Transfer Act (“IUFTA”). “[T]the receiver must bring actions against individual

  investors under state fraudulent conveyance law in federal court through the federal court's pendant

  or ancillary jurisdiction over the federal claims . . .” Gauhar Naseem, The Application of Federal

  Common Law to Overcome Conflicting State Laws in the Supplemental Disgorgement

  Proceedings of an SEC Appointed Receiver, 3 Seton Hall Circuit Rev. 31, 54 (2006) (citing Scholes

     v. Lehmann, 56 F.3d 750 (7th Cir. 1995). Moreover, the United States Supreme Court recently

     confirmed in Rodriguez v. FDIC, 140 S.Ct. 713, 718 (2020) that state law, not federal common



                                                     4
  Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 5 of 10 PageID #:18021




law, should be used to resolve property disputes. Recently, the Seventh Circuit cited the Rodriquez

decision with favor, noting “the strong preference for using state law to determine property

interests.” West v. Louisville Gas & Elec. Co., No. 19-2442, 2020 WL 995774, at *4 (7th Cir.

Mar. 2, 2020).

        The IUFTA provides for two types of fraudulent transfer claims: (1) actual and (2)

constructive. 740 ILCS 160/5(a)(1), (2). Allegations of both types of fraud under the IUFTA must

also comply with the FRCP. In re Quadrant 4 Sys. Corp., No. 17 BK 19689, 2020 WL 375591,

at *3-4 (Bankr. N.D. Ill. Jan. 22, 2020) (“The ‘fraud’ which Rule 9(b) encompasses include

fraudulent transfer claims, both actual and constructive.”); D.A.N. Joint Venture III, L.P. v. Touris,

No. 18-CV-349, 2020 WL 1445623, at *4 (N.D. Ill. Mar. 25, 2020).

          Requirements for Avoidance of Actual Fraudulent Transfer Under IUFTA.

       Actual fraud must be shown by clear and convincing evidence that a transfer was made

with actual intent to hinder, delay or defraud creditors. 740 ILCS 160/5(a)(1); Wachovia Sec., LLC

v. Banco Panamericano, Inc., 674 F.3d 743, 757 (7th Cir. 2012).

       Requirements for Avoidance of Constructive Fraudulent Transfer Under IUFTA.

       A claim of a constructively fraudulent transfer under the IUFTA requires pleading facts

that show (1) the debtor made a voluntary transfer; (2) at the time of the transfer, the debtor

incurred obligations elsewhere; (3) the debtor made the transfer without receiving a reasonably

equivalent value in exchange; and (4) after the transfer the debtor failed to retain sufficient property

to pay his indebtedness. 740 ILCS 160/5(a)(2); Grochocinski v. Schlossberg, 402 B.R. 825, 838

(N.D. Ill. 2009).

                    IUFTA Requirements Are Not Satisfied by the “Disclosure”

       These state law fraudulent transfer pleading requirements are not satisfied by the




                                                   5
          Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 6 of 10 PageID #:18022




      Disclosure. Furthermore, the Receiver must allege fraudulent transfers with particularity under

      the Federal Rules, including FRCP 9(b). Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128

      F.3d 1074, 79 (7th Cir. 1997) (holding that constructively fraudulent transfer claims under IUFTA

      must be evaluated to determine if there was sufficient particularity to satisfy Federal Rule of Civil

      Procedure 9(b)); In re First Commercial Mgmt. Grp., Inc., 279 B.R. 230, 235 (Bankr. N.D. Ill.

      2002) (in the context claims of actual fraud “The applicable procedural rule [Rule 9(b)] provides

      that allegations of fraud must be pleaded with particularity.”) Additionally, taking discovery,

      absent compliance with these fundamental pleadings standards, places the cart before the

      proverbial horse and imposes significant costs on all parties – both investors and lenders –

      involved. Finally, such a Disclosure disenfranchises the Mortgagees and investors of their

      procedural due process5 because they are unable to file a motion to dismiss or other responsive

      pleading prior to the initiation of potentially costly and time-consuming discovery.6

II.            The Federal Rules Apply to Federal Receivership Actions.

               FRCP 66 applies to all federal receivership actions: “These rules govern an action in

      which the appointment of a receiver is sought or a receiver sues or is sued.” Fed. R. Civ. P. 66.

               A.       The Disclosure Process Does Not Comply with FRCP 9.

               Any claim by the Receiver sounding in fraud against a lienholder is subject to Rule 9(b)’s

      heighten pleading standard. B.E.L.T., Inc. v. Wachovia Corp., 403 F.3d 474, 477-78 (7th Cir. 2005)


      5
        “The Due Process Clause of the Fifth Amendment guarantees that ‘[n]o person shall ... be deprived of life, liberty,
      or property, without due process of law.’” U.S. v. James Daniel Good Real Property, 510 U.S. 43, 48 (1993). This
      requires an opportunity to be heard “at a meaningful time and in a meaningful manner,” Armstrong v. Manzo, 380
      U.S. 545, 552 (1965), and “that the procedures be fair.” SEC v. Elliott, 953 F.2d 1560, 1566 (11th Cir. 1992);
      Brinkerhoff-Faris Co. v. Hill, 281 U.S. 673, 681 (1930) (fairness of procedure is “due process in the primary
      sense”). As a result, proceedings are “inadequate ‘when [the litigants are] deprived of a full and fair opportunity to
      present their claims and defenses.’” SEC v. Torchia, 922 F.3d 1307, 1319 (11th Cir. 2019).
      6
        The Receiver may argue that any necessary discovery related to the fraudulent transfers can be completed during
      the initial discovery phase of the claims process (i.e., before the Receiver even files his Disclosure). However, there
      is no way for the Mortgagees to know what discovery to seek during the initial phase because they will have no
      notice of the Receiver’s claims. Thus, the Disclosure process unnecessarily requires two rounds of discovery.


                                                                 6
 Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 7 of 10 PageID #:18023




(stating claims of fraud “must be pleaded with particularity under Fed. R. Civ. P. 9(b).”) This

heightened standard applies equally to claims under the IUFTA and other claims that sound in

fraud. PNC Equip. Fin., LLC v. Zilberbrand, No. 12-CV-03074, 2014 WL 448384, at *9 (N.D. Ill.

Feb. 4, 2014) (“Because PNC’s IUFTA allegations sound in fraud, the heightened pleading

standard of Rule 9(b) is applicable.”); Desmond v. Taxi Affiliation Servs. LLC, 344 F. Supp. 3d

915, 923 (N.D. Ill. 2018) (“Rule 9(b) applies not only to claims of fraud but also to those that

‘sound[ ] in fraud,’ meaning those ‘premised upon a course of fraudulent conduct.’” (citing

Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502 (7th Cir. 2007)). Rule 9(b), in turn, requires

a pleading to state with particularity the circumstances constituting the alleged fraud. See Fed. R.

Civ. P. 9(b); FirstMerit Bank N.A. v. Wolf Prof’l Ctr., Corp., No. 13 C 2750, 2013 WL 4847491,

at *2 (N.D. Ill. Sept. 10, 2013) (citing Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009)).         The

allegations of fraud must state with particularity “the who, what, when, where, and how’ of the

fraud.” Hildene Opportunities Master Fund, Ltd. v. Holata Micco, LLC, No. 18 CV 1758, 2019

WL 1125798, at *1 (N.D. Ill. Mar. 12, 2019). Moreover, Rule 9 requires that the alleged facts

must also show that fraud is a “necessary or probable inference” from those facts. Spector v.

Mondelez Int’l, Inc., No. 15 C 4298, 2017 WL 4283711, at *1 (N.D. Ill. Sept. 27, 2017) (quoting

People ex rel. Hartigan v. E. & E. Hauling, Inc., 607 N.E.2d 165, 174 (Ill. 1992)). Allegations of

fraud cannot simply be lodged in a “Disclosure” that is akin to a discovery response and does not

comply with the FRCP. The Disclosure format allows the Receiver to assert these claims based

on information and belief and without specificity, which is a violation of the FRCP. As the Seventh

Circuit noted “Heightened pleading in the fraud context is required in part because of the potential

stigmatic injury that comes with alleging fraud and the concomitant desire to ensure that such

fraught allegations are not lightly leveled.” Pirelli Armstrong Tire Corp. Retiree Med. Benefits




                                                 7
      Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 8 of 10 PageID #:18024




     Tr. v. Walgreen Co., 631 F.3d 436, 442 (7th Cir. 2011).

     B.     The Disclosure Process Does Not Comply with FRCP 8.

            The disclosure process also fails to comply with Rule 8. Rule 8 states a complaint must

     include “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

     R. Civ. P. 8(a)(2). The short and plain statement must “‘give the defendant fair notice of what the

     claim is and the grounds upon which it rests.’” Twombly, 550 U.S. at 555 (quoting Conley v.

     Gibson, 355 U.S. 41, 47 (1957) (ellipsis omitted)). Claims of fraudulent transfers under the IUFTA

     must comply with both Rule 8 and Rule 9’s heightened standard. Armada (Singapore) PTE Ltd.

     v. AMCOL Int’l Corp., No. 13 C 3455, 2013 WL 5781845, at *3 (N.D. Ill. Oct. 25, 2013). Neither

     the Order nor the September 23 ruling require the Receiver’s Disclosure to comply with Rule 8.

I.          The Disclosure Process Does Not Comply with FRCP 11.

            Similarly, the Disclosure must comply with Rule 11. The issues that will be raised in the

     Disclosure go to the heart of this case—what parties have valid and enforceable liens in the estate

     property and which of those claimants have a senior perfected security interest in the estate

     property. Rule 11 requires that an attorney certify by signing every pleading, motion, or other

     paper, that it is in good faith and not for any other purpose. Fed. R. Civ. P. 11(b). One of the

     purposes of Rule 11 is to prevent baseless filings. Jimenez v. Madison Area Technical Coll., 321

     F.3d 652, 656 (7th Cir. 2003). Moreover, the Rule is intended to deter plaintiffs and defendants

     from filing frivolous papers which lack factual or legal support in order to save innocent parties

     and courts from dealing with frivolous lawsuits. Am. State Bank v. Pace, 124 F.R.D. 641, 643 (D.

     Neb. 1987). Rule 11 compliance will safeguard this Court and all parties from dealing with

     frivolous claims. Here, no such procedural due process protection is afforded to the Mortgagees.




                                                       8
      Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 9 of 10 PageID #:18025




II.       The Disclosure Process Does Not Comply with FRCP 12.

          Finally, the Mortgagees also respectfully request that the Disclosure and related process

  comply with Rule 12. Rule 12 provides the Court and the parties the tools to “eliminat[e] needless

  controversies which not only delay the trial but also produce no ultimate gain or useful

  information.” Acoustica Assocs., Inc. v. Powertron Ultrasonics Corp., 28 F.R.D. 16, 18 (E.D.N.Y.

  1961). Currently, no lienholder is entitled to challenge the Disclosure until “the end.” Transcript,

  at 28: 6-12. Confronting deficiencies in the Disclosure at the outset is more effective, efficient,

  and compliant with the FRCP. Waiting until the end of the process will result in additional costs

  and expenses to the Court, Receiver, estate, and all parties. Given the Receiver’s numerous

  admissions that the estate is insolvent, cost savings and efficiency should be a priority of all parties.

  More importantly, the Mortgagees are not afforded even basic procedural safeguards, including

  being even able to file a motion to dismiss before, but yet are required to undertake discovery. For

  over two years the Receiver has made vague allegations and assertions that the Mortgagees’ liens

  are void due to fraud, yet he has not produced a scintilla of evidence to support these unfounded

  assertions. He should not be able to continue in this manner with the Disclosure process. Rule 12

  provides the Mortgagees with the necessary tools to finally challenge the Receiver’s allegations.

  Delaying dispositive motions until “the end” puts the Receiver’s fishing expedition first before

  requiring the Receiver to even state a plausible claim. Such a process cannot be countenanced

  under procedural due process or the FRCP.

                                                 CONCLUSION

          For the foregoing reasons, the Mortgagees respectfully request that this Court reconsider

  is Order and ruling on the Disclosure.




                                                     9
 Case: 1:18-cv-05587 Document #: 814 Filed: 10/12/20 Page 10 of 10 PageID #:18026




Dated: October 12, 2020                      Respectfully submitted,

                                            /s/ Jill Nicholson
                                            Jill Nicholson (jnicholson@foley.com)
                                            Andrew T. McClain (amcclain@foley.com)
                                            Foley & Lardner LLP
  /s/ Mark Landman                          321 N. Clark St., Ste. 3000
  Mark Landman (mlandman@lcbf.com)          Chicago, IL 60654
  Landman Corsi Ballaine & Ford P.C.        Ph: (312) 832-4500
  120 Broadway, 27th Floor                  Fax: (312) 644-7528
  New York, NY 10271                        Counsel for Citibank N.A., as Trustee for
  Ph: (212) 238-4800                        the Registered Holders of Wells Fargo
  Fax: (212) 238-4848                       Commercial Mortgage Securities, Inc.,
  Counsel for Freddie Mac                   Multifamily Mortgage Pass-Through
                                            Certificates, Series 2018-SB48; U.S. Bank
  /s/ James M. Crowley                      National Association, as Trustee for the
 James M. Crowley                           Registered Holders of J.P. Morgan Chase
 (jcrowley@plunkettcooney.com)              Commercial Mortgage Securities Corp.,
 Plunkett Cooney, PC                        Multifamily Mortgage Pass-Through
 221 N. LaSalle Street, Ste. 1550           Certificates, Series 2017-SB30; U.S. Bank
 Chicago, IL 60601                          National Association, as Trustee for the
 Ph: (312) 970-3410                         Registered Holders of J.P. Morgan Chase
 Fax: (248) 901-4040                        Commercial Mortgage Securities Corp.,
 Counsel for UBS AG                         Multifamily Mortgage Pass-Through
                                            Certificates, Series 2017-SB41; U.S. Bank
                                            National Association, as Trustee for the
                                            Registered Holders of J.P. Morgan Chase
                                            Commercial Mortgage Securities Corp.,
                                            Multifamily Mortgage Pass-Through
                                            Certificates, Series 2018-SB50; Wilmington
                                            Trust, National Association, as Trustee for
                                            the Registered Holders of Wells Fargo
                                            Commercial Mortgage Trust 2014-LC16,
                                            Commercial Mortgage Pass-Through
                                            Certificates, Series 2014-LC16; Fannie
                                            Mae; and Sabal TL1, LLC




                                       10
